The appellant will have the right, in such consolidated action, to open and close the ease. All the parties virtually concede that the three actions here involved should be consolidated. Apart from such concession, consolidation would properly be directed in any event, since all three actions arise out of the same occurrence. The dispute here relates only to the proper place of trial for the consolidated action. “ There is nothing in the record that would warrant disregarding the general rule that where consolidation of actions begun in different counties is had, the venue should be in the county whose jurisdiction was first invoked.” (Quality Fruit Wines Corp. v. Singer, 267 App. Div. 834, and eases there cited.) Accordingly, the consolidated action should be tried in Dutchess County, where an action was first commenced. For the same reason, appellant is entitled to the right to open and close (Brink's Express Co. v. Burns, 230 App. Div. 559). Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.